 In the Matter of CONSTITUTION PUBLISHING COMPANY,DOING BUSINESSAS SOUTHERN ENGRAVINGCOMPANYandINTERNATIONAL PHOTO-ENGRAVERS'UNION OF NORTHAMERICA (AFL)Case No 8330SUPPLEMENTAL DECISIONANDORDERJudy 10, 194 9On March 16, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding 1Pursuant to the Direction of Election,an election by secret ballot was conducted on March 27, 1942, underthe direction and supervision of the Board's Acting RegionalDirector for the Tenth Region (Atlanta, Georgia)On March28, 1942, the Acting Regional Dnector, acting pursuant ,to Article111, Section`9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued an Election Report, copies ofwhich were duly served upon the,pat tiesAs touthe balloting and the results thereof, the Acting RegionalDirector reported as followsTotal ballots cast------------------------------------ ------ 25Total ballots chill.enged------------------------------------0Total Void ballots------------------------------------------0Total Valid votes counted----------------------------------- 25Votes cast for International Photo-EngiaNeis' Union of NorthArueiica--------------------- ----------------------------10Votes cast against above Union------------------------------ 15Objections to the Election Report were filed by International Photo-Engravers' Union of North America (AFL), herein called the Union,on March 31, 1942, and an answer_to these objections was,thereafterfiled by Constitution Publishing Company, doing business as SouthernEngraving Company, herein called the CompanyOn Api11 1, 1942,the Union filed with the Acting Regional Director a charge in CaseNo X-C-1121, alleging that the Company had engaged in and wasengaging in unfair labor practices within the meaning of Section139 N L R B 86042NLRB,No64270 SOUTHERNENGRAVING COMPANY2718 (1) of the National Labor Relations Act, herein called the Act 2Thereafter, the Acting Regional Director, on April 28, 1942, issuedhisRepoit on Objections, and the Board, on April 29, 1942, issuedan order consolidating Cases No R-3530 and No X-C-1121OnMay 13, 1942, the Boaid issued an ordei du ecting a hearing on theUnion's objections to the Election Report in Case No. R-3530, andon May 16, _1942, the Boai d, by its Acting Regional Director, issueda complaint in Case No X-C-1121Copies of the complaint and'of ' notice' bf ,hear ing in the consolidated cases were duly seived on`+the pastiesThereafter, piioi to healing in the consolidated cases, the Company,the Union, and an attorney for the Boaid entered into a stipulationin settlement of the cases, subject to the approval of the BoardThestipulation provided, in part, for severance of Cases Nos R-3530 andX-C-1121, for the setting aside of the election of March 27, 1942,and for appiopilate disposition by the Board of Case No R-3530By oidei dated July 2, 1942, the Board approved the stipulation andsevered 'Cases No R-3530 and No X-C-1121-We shall, in accordance with the stipulation of the parties, set asidethe election of March 27, 1942It will, in our,opinion, best effectuatethe purposes of the Act if the Union's petition in Case No R-3530is dismissed, but the dismissal shall be without prejudice to the filingof a new petitionORDERBy virtue of and pus scant to the poi es vested inn- the NationalLabor Relation5_Boaid by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to National Labor Relations Board Rulesand Regulations-Series 2, as amendedIT IS HEREBY ORDERED that the election held on Maich 27, 1942,among employees of Constitution Publishing Company, doing busl-ness as Southern Engraving Company, Atlanta, Georgia, be, and itheleb-, is, vacated and set aside,AND IT IS FURTIIER ORDERED that the petition foI investigation andcertification of representatives filed herein by Inteinational Photo-Engravers' Union of North America (AFL) be, and it hereby is,dismissed without prejudice2The charge in Case No X-C-1121 contained allegations of interference restraint,and coercion on the pact of the Company similai to those contained in the Unionspreviously filed objections to the Election Repoi t